MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any                             Aug 30 2018, 9:30 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Shoaf                                           Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General

                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Roderic Jernigan, Sr.,                                   August 30, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-689
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         03D01-1512-F6-6335



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-689 | August 30, 2018                 Page 1 of 3
[1]   Roderic Jernigan, Sr., appeals the revocation of his probation. We affirm.


[2]   In August 2016, pursuant to a plea agreement, Jernigan pled guilty to level 6

      felony operating a vehicle with an alcohol concentration equivalent of .15 or

      more and class C misdemeanor possession of paraphernalia. The trial court

      sentenced Jernigan to two years for the level 6 felony conviction, with all but

      five days suspended, and to a concurrent sentence of one year of probation for

      the class C misdemeanor conviction. Jernigan was also ordered to serve sixty

      days of electronic monitoring.


[3]   In October 2016, the State filed a probation revocation petition, alleging that

      Jernigan tested positive for alcohol and failed to report to community

      corrections for electronic monitoring. In November 2016, Jernigan admitted to

      violating probation and entered into an agreement with the State, which

      provided that if he successfully completed the Veterans Treatment Court

      (“VTC”) program, the probation revocation petition would be dismissed, and if

      he was terminated from the VTC program, the trial court would then determine

      the appropriate sanction for his probation violations.


[4]   The trial court gave Jernigan permission to travel to California from December

      23, 2016 to January 2, 2017 to celebrate Christmas with his family. However,

      in January 2017, Jernigan missed an appointment with his case manager and

      failed to attend a status hearing. In December 2017, Jernigan was arrested in

      Arizona and returned to Indiana.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-689 | August 30, 2018   Page 2 of 3
[5]   In January 2018, the State filed a notice of VTC violations, alleging that

      Jernigan had failed to attend appointments with his case manager, attend court

      hearings, and return to Indiana after receiving permission to leave the state to

      visit his family. Following a hearing, the trial court issued an order finding that

      Jernigan violated the conditions of the VTC program and terminating his

      participation therein. The trial court then held a dispositional hearing on the

      probation revocation petition. At the start of the hearing, Jernigan’s attorney

      stated, “[M]y client is agreeable to eighteen months executed.” Tr. Vol. 2 at 19.

      Jernigan was physically present and did not offer any objection. The trial court

      then ordered Jernigan to serve eighteen months, which represents the balance of

      his sentence, in the Bartholomew County Jail.


[6]   Jernigan now appeals the revocation of his probation. Because Jernigan agreed

      to serve the balance of his sentence, if there was any error it was invited and

      therefore not subject to reversal. See Brantley v. State, 91 N.E.3d 566, 573 (Ind.

      2018) (“[T]he doctrine of invited error prevents a party from taking advantage

      of an error she ‘commits, invites, or which is the natural consequence of her

      own neglect or misconduct.’”) (quoting Wright v. State, 828 N.E.2d 904, 907

      (Ind. 2005)). Accordingly, we affirm.


[7]   Affirmed.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-689 | August 30, 2018   Page 3 of 3